DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2020 was filed after the mailing date of the application on 6/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “prosthesis” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 25-34 are objected to because of the following informalities:  
It appears that the claims are a translation into English from a foreign document and are presented in a narrating form. The applicant should review the claims in full, to assure that the structure which goes to make up the device is clearly and positively specified. 

The following are examples of the narrating language present in the claims: 
Claim 25, lines 7-8, recites “where the fixing screw and the clip fixing device are housed in the same internal thread of the intermediate abutment”.

Claim 29, lines 2-3, recites “wherein the clip fixing device can be manufactured in PEEK, the clip fixing device being the lodging of the cylinders in any of its forms” 

Claim 33 recites “wherein the cylinder in the form of a closed capsule lacks upper accommodation, thus losing the screwed retention, but the clip retention system remains unalterable; in such a way that the long cylinders, the cementing or casting bases and the closed capsules can use the same clip-on system, but only the long cylinders and the cementing or casting bases are screwed on from above”.

Claim 34 recites “wherein the incorporation of impression transfers closed on the upper side, whose retention is the clip fixing device, to be used with a closed tray”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 25 recites the limitations “its retention area” and “the same internal thread”; there is lack of antecedent basis for these limitations in the claim. 

Claim 26 recites the limitation “in whose upper housing”; it is not clear if this claimed structure is part of the cylinder or the intermediate abutment. Therefore, the scope of the claim indefinite. 

Claim 26 recites the limitations “the prosthesis”, “the intermediate abutment” and “the implant”; there is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is indefinite. 

Claim 26 recites the limitation “without having to be screwed”, is not clear if the clip fixing device is not required to be screwed to the abutment, the implant or the cylinder. Therefore, the scope of the claim is indefinite. 

Claim 27 recites the limitation “the cylinder can have different shapes”; the phrase "can have" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim 27 recites the limitation “wherein the cylinder can have different shapes depending on its application: base form for cementing or casting; long cylinder shape; or closed capsule shape with no upper housing”; it is unclear which one of these shapes, if any, is being claimed.  

For the purpose of examination, the Examiner interprets the limitation “long cylinder shape” as being claimed, and to be a cylindrical component that attaches to an abutment.   

Claim 29 recites the limitations “any of its forms”; there is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is indefinite.  

Claims 29 and 30 recites the limitation “the clip fixing device being the lodging of the cylinders”. However, as best understood by the Examiner, the clip fixing device is housed in the cylinder, as evidence by the specification (page 5, lines 6-7) and the claimed language of the independent claim 25, from which claim 29 depends. It is believed claim 29 includes errors and it may have been Applicant’s intention to require the clip fixing device to be lodged in the cylinder (Refer to Figures 17 and 21); and for purposes of examination this interpretation was applied. It is recommended that Applicant amend the claims to recite “the cylinder, being the lodging of the clip fixing device” or the clip fixing device is lodged in the cylinder.

Claim 29 recites the limitation “can be manufactured in PEEK”; the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

Claim 30 recites the limitation “can be manufactured in metal”; the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

Claim 32 recites the limitation “wherein it can be adapted”; it is unclear what is claimed by the pronoun “it”. It is unclear what the pronoun “it” is referring to.  

Claim 32 recites the limitation “wherein it can be adapted”; the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim 32 recites the limitation “wherein it can be adapted to any implant system on the market”; it is unclear what it is meant by the phrase “any implant system”. Therefore, the scope of the claim is indefinite.
 
Claim 33 recites the limitations “upper accommodation”, “the long cylinders”, “the cementing or casting bases” and “the form of a closed capsule”; there is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is indefinite. 

Claim 33 recites the limitation “the closed capsules can use the same clip-on system”; the phrase "can use" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim 33 recites the limitation “wherein the cylinder in the form of a closed capsule lacks upper accommodation, thus losing the screwed retention”; it appears that the claim contradicts claim 25 from which claim 33 depends; since claims 25 requires a cylinder having an upper housing, while claim 33 states that the cylinder lacks the upper accommodation. 

Claim 33 recites the limitation “upper accommodation”; it is unclear if this term means the same as the upper housing within the scope of the claim. For the purpose of examination, the Examiner interprets the “upper accommodation” to be the same structure as the upper housing.  

Claim 34 recites the limitation “impression transfers”, there is lack of antecedent basis for this limitation in the claim and it is not clear if the limitation is positively recited. Therefore, the scope of the claim is indefinite. 

Claim 34 recites the limitation “to be used in a closed tray”. The scope of the claim is indefinite because it is not clear what is meant by this limitation. It is unclear if the closed cylinder is capable of being used in an impression procedure to create a dental prosthesis.    

Claims 28 and 31 are rejected by virtue of their dependency on claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-27 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Allen et al. (US-9827074-B2); hereafter, Allen. 

The following rejections of claims 25-27 and 31-32 are based on Allen’s first embodiment, directed to figures 1-5.

Regarding claim 25, Allen teaches “A dual fixation system for a prosthesis on dental implants that allows the prosthesis to be screwed or retained by clip as appropriate”; since Allen discloses a dental anchor device includes a cap secured in the dental appliance, an abutment attached with a tooth root or implant, and a compressible retention member with a first end in fixed attachment with the cap and a second end in snap engagement with the abutment via a frictionally-retained ball secured within a cavity of the abutment (Abstract). Also, Allen teaches “where such system comprises: an intermediate abutment (102) between implant and prosthesis” (Figure 1, member 102; col 4 line 61 to col 5 line 21); since Allen discloses a dental fixation system where the abutment (102) is capable of fixing to a dental implant below the abutment and a prosthesis (dental appliance) on top (col 1, lines 40-55). The Examiner notes that, as shown in figure 6A, Allen’s abutment has all the necessary structure to attach to a dental implant by screwing its engaging section into an implant (Examiner Figure 1/Allen Figure 6A) and has all the necessary structure to attach to a prosthesis, since it already attaches to cylinder (104) which is secured in a recess of a dental appliance (Figure 3, member 104; col 4 line 61 to col 5 line 21). Additionally, Allen teaches “a cylinder (104) that incorporates in its retention area an upper housing and a lower one (Examiner Figure 2/Allen Figure 2 & 5); a fixing screw (128) that fits in the upper housing; and a clip fixing device (106) that fits into the lower housing” (Figures 3 and 5, members 104, 106 and 128; col 6, lines 4-11 and col 6 lines 27-37). Allen discloses “where the fixing screw and the clip fixing device are housed in the same internal thread (Examiner Figure 3/Allen Figure 3 & 5) of the intermediate abutment (102), so the use of one excludes the other, being interchangeable and reversible”; since Allen teaches that instead of the clipping configuration, a screw (128) connects to the abutment (102) and forms a threaded connection with the abutment (102) to create a fixed connection (Figure 5, members 102 and 128; col 6, lines 27-37).

    PNG
    media_image1.png
    702
    636
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    899
    1592
    media_image2.png
    Greyscale
[AltContent: textbox (Figure 1. Examiner Figure 1/Allen Figure 6A.)]
[AltContent: textbox (Figure 2. Examiner Figure 2/Allen Figures 2 & 5.)]


    PNG
    media_image3.png
    865
    1097
    media_image3.png
    Greyscale











[AltContent: textbox (Figure 3. Examiner Figure 3/Allen Figures 3 & 5.)]

Regarding claim 26, Allen teaches “A method for fixing the prosthesis on dental implants in a dual form, either by screw or by clip, according to the convenience of the user dentist, both on the intermediate abutment, between the implant and the prosthesis (col 7 line 44 to col 8 line 9)”. Allen also, disclose “where said method comprises the steps of: placing a double housing cylinder (104) on the intermediate abutment (102), in whose upper housing a fixation screw (128) fits and retains the cylinder (104) on the abutment (102) (Examiner Figure 2/Allen Figures 2 & 5); since Allen teaches the step (1306) of attaching at least one fixed retention member (screw 128) to at least one abutment and the step (1310) of attaching the fixed retention members to their respective cylinders (Figure 17, members 1306 and 1310; col 7 line 44 to col 8 line 9). Additionally, Allen discloses “or placing on the intermediate abutment (102) a double-housing cylinder (104), in whose lower housing a clip fixing device retains the cylinder on the intermediate abutment without having to be screwed (Examiner Figure 2/Allen Figure 2 & 5); since Allen teaches the step of fitting the frictionally-retained retention members onto at least one abutment (step 1304) and the step of attaching the friction-retained retention members to their respective cylinders (step 1308) (Figure 17, members 1306 and 1310; col 7 line 44 to col 8 line 9). 

Regarding claim 27, Allen discloses “wherein the cylinder can have different shapes depending on its application, since Allen discloses that its invention could be used in alternative applications (Col 4, lines 24-34). Allen teaches “long cylinder shape”; since Allen discloses a long cylinder (104) as shown in figures 1 and 5. 

Regarding claim 31, Allen discloses “wherein the fixation screw (128) tightens the cylinder (104) against the intermediate abutment (102) fitting into its upper cylinder housing” (Examiner Figure 2/Allen Figure 2 & 5) (Figure 5, members 128, 104 and 102; col 6, lines 27-37). 

Regarding claim 32, Allen discloses “wherein it can be adapted to any implant system on the market by modifying the shape but not the function of the intermediate abutment of each system”; since Allen discloses that the compressible and flexible retention member can then be secured with the abutment at a variety of angles, which is often necessary when securing a dental appliance to a plurality of implants extending at different angles across a person's upper or lower jaw (col 4, lines 44-60).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

In an alternative interpretation claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (WO 2019078818 A1). 

Regarding claim 25, Hale first embodiment, according to figure 2, teaches “A dual fixation system for a prosthesis on dental implants that allows the prosthesis to be screwed or retained by clip as appropriate” (Abstract). Hale teaches “where such system comprises: an intermediate abutment (202) between implant and prosthesis” (Figure 2, member 202; [0059] - [0060]). Also, Hale teaches “a cylinder that incorporates in its retention area an upper housing and a lower one (Examiner Figure 5/Hale Figure 2); a fixing screw (206) that fits in the upper housing (Figure 2, member 206; [0061]). However, Hale first embodiment fails to disclose the rest of the limitations as claimed. 

On the other hand, Hale second embodiment, according to figures 3A-3B, discloses “a clip fixing device (306) that fits into the lower housing (Examiner Figure 5/Hale Figure 2). The Examiner notes that Hale’s clip fixing device has all the necessary structure to fit into the lower housing, shown in Examiner Figure 5/Hale Figure 2. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hale’s first embodiment with the teachings of Hale’s second embodiment in order to create Hale’s combined embodiment disclosing a device where the clip fixing device (306) of Hale’s second embodiment would fit in the lower housing of Hale’s first embodiment, as shown in Examiner Figure 5/Hale Figure 2; since such modification would create a device having a dual fixation mechanism, which reduces the cost and time required to place a dental prosthesis and adds versatility by allowing a practitioner to choose between two fixing mechanisms. 

By taking the combined teachings of Hale’s combined embodiment, as a whole, Hale’s combined embodiment teaches “where the fixing screw (206) and the clip fixing device (306) are housed in the same internal thread of the intermediate abutment (204) (Examiner Figure 5/Hale Figure 2), so the use of one excludes the other, being interchangeable and reversible. 

    PNG
    media_image4.png
    782
    1016
    media_image4.png
    Greyscale










[AltContent: textbox (Figure 4. Examiner Figure 5/Hale Figure 2.)]

Regarding claim 28, Hale’s combined embodiment teaches “wherein the clip fixing device (306) includes: a thread that fits over the intermediate abutment ([0072]); 44480969Serial No. herewithDocket No. 5913-141 (016207)a circumferential convexity as a ring that retains the cylinder; a female screwdriver housing at the top, to be screwed and unscrewed as required on the intermediate abutment (Examiner Figure 6/Hale Figures 3A and 4A).

    PNG
    media_image5.png
    641
    1045
    media_image5.png
    Greyscale







[AltContent: textbox (Figure 5. Examiner Figure 6-Hale Figures 3A and 4A.)]

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Towse et al. (US 20090130629 A1), hereafter, Towse.

Regarding claim 29, Allen disclose “wherein the clip fixing device can be manufactured in PEEK (col 5, lines 48-54), the clip fixing device being the lodging of the cylinders in any of its forms including long cylinders. (Examiner Figure 4/Allen Figure 2). However, Allen fails to disclose “the cylinders being manufactured in a metal”. On the other hand, Towse teaches an abutment for use with a dental implant; the abutment comprises a prosthetic portion adapted to support a prosthesis thereon. Towse discloses “the cylinders being manufactured in a metal”; since Towse teaches a prosthetic portion (cylinder 20) is comprised of a biocompatible material, such as titanium and PEEK ([0032]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Allen to include the teachings of Towse regarding a cylinder part being made of metal or of PEEK, since such materials are strong and biocompatible ([0031]-[0032]). 

    PNG
    media_image6.png
    680
    872
    media_image6.png
    Greyscale
  









[AltContent: textbox (Figure 6. Examiner Figure 4/Allen Figure 2.)]

Regarding claim 30, Allen/Towse disclose “wherein the clip fixing device (Allen: 106) can be manufactured in metal (Allen: (col 5, lines 48-54), the clip fixing device being the lodging of the cylinders in any of its forms including long cylinders (Examiner Figure 4/Allen Figure 2), the cylinders being manufactured in Peek (Towse: [0032]).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Allen. 

Regarding Claim 33, Allen first embodiment, directed to figures 1-5, teaches a long cylinder (104), but fails to disclose the rest of the limitations as claimed. 

However, Allen second embodiment according to figures 6A-6B teaches “wherein the cylinder (136) in the form of a closed capsule lacks upper accommodation, thus losing the screwed retention” (Figures 6A-6B, member 136; col 6, lines 45-60). Also, Allen’s second embodiment teaches “the cementing or casting bases”; since cylinder (136) has a plurality of retaining channels that make it capable of being used as a cementing or casting base, as shown in figure 6A-6B. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Allen’s first embodiment with the teachings of Allen’s second embodiment to create Allen’s Combined Embodiment having the cylinder in a close capsule form, lacking the upper accommodation and having retentions channels over the cylinder’s surface, to improve retention of the prosthesis and to make the cylinder a cementing or casting base.  

Therefore, Allen’s Combined Embodiment, as combined above, teaches “the clip retention system remains unalterable; in such a way that the long cylinders (Allen’s first embodiment: Figure 1, member 104), the cementing or casting bases and the closed capsules can use the same clip-on system”; since Allen’s first embodiment teaches the long cylinder and the clip on system, as shown in Figure 1, and Allen’s second embodiment teaches the closed capsule and the retention channels that make the cylinder capable of being used as a cementing or casting base.  Allen’s Combine Embodiment teaches “but only the long cylinders (Allen’s first embodiment: Figure 5) and the cementing or casting bases are screwed on from above”; since the teachings of Allen’s second embodiment regarding the retention channels would make the long cylinder, of Allen’s first embodiment, capable of being used as a cementing or casting base, when the two embodiments are combined.

Regarding Claim 34, Allen’s first embodiment, according to figures 1-5, teaches a long cylinder (104) whose retention is the clip fixing device, but fails to disclose the rest of the limitations as claimed. 

On the other hand, Allen’s second embodiment, according to figures 6A-6B, discloses a long cylinder with the form of an impression transfers closed on the upper side (Figure 6B, member 146). The Examiner notes that the long cylinder (146) has all the necessary structure to be capable of being retained by the clip fixing device disclosed in Allen’s first embodiment and capable of being used with a closed tray for impressions. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Allen’s first embodiment with the teachings of Allen’s second embodiment to create Allen’s Combined Embodiment, to provide a structure which can retain material, in order to take an impression. 

Therefore, Allen’s Combined Embodiment teaches “wherein the incorporation of impression transfers closed on the upper side, whose retention is the clip fixing device, to be used with a closed tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MIGUEL RUIZ MARTIN whose telephone number is (571)272-7140. The examiner can normally be reached M-F 8 Am - 5 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571)272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772            
/EDWARD MORAN/               Primary Examiner, Art Unit 3772